Citation Nr: 0601241	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  03-26 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus 
as a result of exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1961 
until July 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in October 2002 by 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied a claim of entitlement to service connection for 
diabetes mellitus type II and reopened a claim of entitlement 
to service connection for hypertension, but denied the claim 
on the merits.

The claim of entitlement to service connection for diabetes 
mellitus is addressed in the REMAND portion of the decision 
below.


FINDING OF FACT

There is no competent evidence that the veteran's 
hypertension, which first manifested many years after 
service, is causally related to event(s) in service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
military service, and may not be presumed to have been 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims entitlement to service connection for 
hypertension.  At the outset, the Board notes that an RO 
rating decision dated April 1983 denied a claim of 
entitlement to service connection for hypertension on the 
basis that there was no competent evidence of a current 
disability.  In connection with the current appeal, the RO 
has reopened the claim based upon a current diagnosis of 
hypertension, but denied the claim on the merits.  The Board 
agrees with the RO that new and material evidence has been 
presented to warrant a review of the case on the merits.  
38 C.F.R. § 3.156(a) (2005); 66 Fed. Reg. 45630 (Aug. 29, 
2001).

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime and peacetime military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  In order to qualify 
for entitlement to compensation under 38 U.S.C.A. §§ 1110 and 
1131, a claimant must prove the existence of (1) a disability 
and (2) that such disability has resulted from a disease or 
injury that occurred in the line of duty.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  A valid 
claim is not deemed to have been submitted where there is no 
competent evidence of a current disability.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

Specified diseases listed as chronic in nature may be 
presumed to have been incurred in service, if the evidence 
shows that such disease manifested to a degree of 10 percent 
or more within one year of separation from active service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 
C.F.R. §§ 3.307(a), 3.309(a) (2005).  Cardiovascular renal 
disease, to include hypertension, is listed as a chronic 
disease subject to presumptive service connection.  38 C.F.R. 
§ 3.309(a) (2005).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In deciding 
claims on the merits, the Board will resolve reasonable doubt 
of material fact in favor of the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.

(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

The veteran alleges having high blood pressure (H.B.P.) first 
manifested during an in-service hospitalization for tumor 
removal.  He also alleges being diagnosed with high blood 
pressure by Dr. Marion Bishop in 1966 and, as a result, was 
turned down for employment with the St. Louis Police 
Department.  He argues that he continued to be denied 
employment due to hypertension.  He also believes that he was 
affected by high blood pressure throughout his military 
service.

The veteran's service medical records do not reflect a 
diagnosis of hypertension or any blood pressure readings 
indicative of hypertension.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 note 1 (2005) (Hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days; the term 
hypertension means that diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.).  See generally Mallik v. Brown, 
5 Vet. App. 345 (1993).  The veteran denied having a history 
of high blood pressure on his separation examination in June 
1965, which had a reading of 126/80 and "NORMAL" clinical 
evaluations of his heart and vascular system.  There were no 
post-service medical records demonstrating the manifestation 
of hypertension within one year of his discharge from 
service.

At the time of the RO's April 1983 rating decision, no 
medical evidence or documentation could be found pertaining 
to the veteran's claim of treatment or diagnosis of 
hypertension contemporaneous in time to service.  The St. 
Louis Police Department found no record of the veteran having 
failed an employment physical, and requests by the RO to Dr. 
Bishop were returned marked "Insufficient Address."  The 
veteran was notified of the RO's findings in a letter dated 
March 21, 1983.  

The private medical record of records associated with the 
claims folder establish a diagnosis of benign essential 
hypertension many years following the veteran's discharge 
from active service.  There are notations that his 
hypertension was first observed in March 1996.  An April 1995 
examination report from Stanley M. Lee, M.D. includes the 
following report of past medical history:

"The patient is a 51 year old white male referred 
for evaluation for hypertension.  He apparently 
has had labile hypertension for at least 30 years 
which was first discovered in the service.  He 
has never been treated for this until very 
recently."

There is no other evidence of record suggesting that the 
veteran's hypertension was first manifest in service, 
manifest to a compensable degree within one year from 
discharge from service, and/or causally related to event(s) 
in service.

On this record, the Board finds that there is no competent 
evidence that the veteran's hypertension, which first 
manifested many years after service, is causally related to 
event(s) in service.  There is no evidence of hypertension in 
service or within one year from his discharge from service.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101 note 1 (2005); 
Mallik, 5 Vet. App. 345 (1993).  There is also no competent 
evidence relating the current diagnosis to event(s) in 
service.  In this respect, the statement by Dr. Lee in April 
1995 merely records a history of hypertension as reported by 
the veteran and does not constitute an opinion that 
hypertension manifested in service or within one year of 
separation therefrom.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) ("[E]vidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent 
medical evidence.'").  The veteran's own theory of medical 
diagnosis and causation cannot be accepted as competent 
evidence as he is not shown to possess the requisite training 
to speak to issues of medical diagnosis and causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Accordingly, the veteran's claim must be denied.

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In so holding, the Board notes that the claims folder has 
been carefully reviewed to ensure compliance with the 
provisions of the Veterans Claims Assistance Act (VCAA) of 
2000.  106 P.L. 475, 114 Stat. 2096 (2000).  In pertinent 
part, this law defines VA's notice and duty to assist 
requirements in the development of certain claims for 
benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A and 5107 
(West 2002).  

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement is found at 38 C.F.R. § 3.159(b)(1).  The 
Pelegrini II Court also held that the language of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) requires that a VCAA 
notice be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

The Board finds that there has been substantial compliance 
with the VCAA notice requirements.  With regard to element 
(1), above, the Board notes that a pre-adjudicatory RO letter 
dated August 19, 2002, as well as the rating decision on 
appeal and the Statement of the Case (SOC), told him what was 
necessary to substantiate his claim.  In fact, the rating 
decision on appeal and the SOC provided him with specific 
information as to why his claim was being denied and of the 
evidence that was lacking.

The August 19, 2002 letter satisfied elements (2) and (3) by 
notifying the appellant of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the document explained that VA 
had obtained his service medical records, but he was 
responsible for providing any necessary releases and enough 
information about the records so that VA could request them 
from the person or agency that had them.

With respect to element (4), the Board notes that the 
documents cited above identified for the appellant evidence 
and/or information in his possession deemed necessary to 
substantiate his claim, and he was instructed to send the 
evidence that he had and/or tell VA about any additional 
information or evidence that he desired VA to obtain on his 
behalf.  Additionally, the letter told the veteran as 
follows: "Tell us about any additional information or 
evidence that you want us to try to get for you."  The 
August 2003 SOC provided him with the complete text of 
38 C.F.R. § 3.159(b)(1).  

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  The purpose of the VCAA is to give the appellant 
notice of the elements outlined above.  Once that has been 
done, irrespective of whether it has been done by way of a 
single notice letter or via more than one communication, the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice have been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  In this 
case, the veteran has chosen to submit his own evidence and 
information without RO assistance.  He has not returned 
standardized forms provided by the RO for him to identify 
relevant records and request RO assistance in obtaining those 
records.  All known records in the possession of the federal 
government have been associated with the claims folder.  VA 
has no obligation to provide medical opinion pursuant to 
section 5103A(d) absent competent evidence that claimant's 
disability or symptoms are associated with service.  Wells v. 
Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (stating that strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that 
remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further consideration of the claim under the VCAA, poses no 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. at 394; VAOPGCPREC 16-92 (July 24, 1992).



ORDER

The claim for service connection for hypertension is denied.


REMAND

The veteran alleges he has diabetes mellitus due to exposure 
to herbicides (Agent Orange).  His medical records establish 
a current diagnosis of diabetes mellitus, type II, many years 
after service.  In general, VA regulations allow for 
presumptive service connection for type II diabetes mellitus 
for veteran's who are presumed to have been exposed to Agent 
Orange while serving in the Republic of Vietnam beginning on 
January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 
3.307(a)(6)(iii) (2005).

In this case, the veteran does not allege that he served in 
the Republic of Vietnam.  Rather, he asserts that he was 
exposed to Agent Orange while stationed in Thailand with the 
561st TAC Fighter Squadron during the Vietnam Era.  During 
that time, he refueled aircraft including F105 Thunderchiefs 
that flew missions to Vietnam.  He argues that many of the 
airplanes carried herbicides and were contaminated.  His 
DD214 confirms that he had approximately three months of 
service overseas, but his personnel records have not been 
associated with the claims folder to corroborate his claimed 
service in Thailand.

VA has developed specific procedures to determine whether a 
veteran was exposed to herbicides in a vicinity other than 
Vietnam or along the demilitarized zone (DMZ) in Korea.  VA's 
Adjudication Procedure Manual, M21-1, part VI, para. 
7.20(b)(3) (hereinafter "M21-1") provides as follows:

Exposure Other Than in Vietnam or Along the DMZ 
in Korea
General. If a veteran claims exposure to 
herbicide agents other than in Vietnam during the 
Vietnam Era or in Korea as specified in 7.20(b), 
ask the veteran for the approximate date(s), 
location and nature of exposure.  After obtaining 
a detailed description, contact the Compensation 
and Pension (C&P) Service via e-mail at 
VAVBAWAS/CO/214A, and request a review of DoD's 
inventory of herbicide operations to determine 
whether herbicides were used or tested as 
alleged.  If a negative response is received from 
the C&P Service, and the veteran furnishes 
sufficient details of the alleged exposure, 
contact CURR for verification. 

Prior to any further adjudication of the claim, the veteran's 
allegations of Agent Orange exposure in Thailand should be 
investigated and developed as prescribed in M21-1, part VI, 
para. 7.20(b)(3).

Accordingly, the Board has no alternative but to defer 
further appellate consideration, and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC  for the following actions:

1.  Obtain the veteran's service personnel 
records to verify his claim of service in 
Thailand.

2.  Verify the veteran's exposure to Agent 
Orange, pursuant to M21-1, part VI, para. 
7.20(b)(3), as follows:
a) Contact the Compensation and Pension 
(C&P) Service via e-mail at VAVBAWAS/CO/214A 
and request a review of DoD's inventory of 
herbicide operations to determine whether 
herbicides were used or tested as alleged.

	b) If a negative response is received from 
the C&P Service, contact CURR for 
verification as to whether the veteran was 
exposed to Agent Orange as alleged during 
his period of service in Thailand.

3.  Readjudicate the issue on appeal.  If any 
benefit on appeal remains denied, provided the 
veteran and his representative with a 
supplemental statement of the case (SSOC) and 
allow an appropriate period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to obtain additional information 
and to ensure due process of law.  No inference should be 
drawn regarding the final disposition of the claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


